Citation Nr: 0126531	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  96-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a myocardial infarction, claimed as due 
to VA medical treatment.

2.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had certified active service in the Army from 
September 1975 to August 1978.  One DD 214 of record makes 
reference to prior service in the amount of 2 years, 6 
months, and 11 days.  The veteran alleges that he was on 
active duty in the Marine Corps from January 1966 to December 
1969, but this has not been otherwise documented or 
independently confirmed.

The veteran filed his initial claim for benefits in 1978, and 
a January 1979 rating action by the Department of Veterans 
Affairs (VA) granted service connection for asthma, initially 
rated as 10 percent disabling and later reduced to 
noncompensably disabling. 

The veteran filed a claim for "service connection" for a 
number of disabilities, to include a cardiac disorder, and 
for an increased rating for asthma in October 1995.  His 
assertions included that medication prescribed by VA had 
caused a myocardial infarction and aggravated his asthma.

In a rating action in November 1995, the VA Regional Office 
(RO) in Togus, Maine, denied entitlement to benefits based on 
38 U.S.C.A. § 1151 for cardiac infarction, and increased from 
noncompensable to 10 percent disabling the rating assigned 
for the veteran's service-connected respiratory disorder, 
characterized as bronchioasthma with history of 
coccidioidomycosis, effective September 15, 1993.  It is from 
that action that the veteran took his appeal to the Board of 
Veterans' Appeals (the Board).  

The veteran provided testimony at a hearing held before a 
Hearing Officer at the RO in June 1996, of which a transcript 
is of record.


In January 1999, the Board remanded the case for specific 
development.  The decision pointed out a number of important, 
adjudicatively crucial inconsistencies of record, to include 
but not limited to the facts that the veteran is shown in the 
file to have gone by a variety of names with an even greater 
variety of birth dates, has designated himself to be of 
different races, and has provided numerous addresses, many 
allegedly concurrently held.  It was noted that an adequate 
search for pertinent clinical and other pivotal records for 
purposes of his pending claims would be impossible absent 
clarification from and direction by the veteran with regard 
to many of these inconsistencies.

The Board also noted that even the clinical records in the 
file were inconsistent, i.e., on the one hand showing that 
the veteran was being treated in one facility from July 31 to 
September 15, 1995, at one facility, but hospitalized at 
another on August 7, 1995.  (This was later clarified by the 
veteran as noted below, as being due to his being on a 
weekend pass from one facility when treated at the other.)

In pertinent part, the RO was directed to identify that 
information which could be eliminated, remove it from the 
file, and so designate.  In addition, development of the 
record was to include obtaining from the veteran the names 
and addresses of all health care providers from whom he had 
received care for asthma or a myocardial infarction, and, 
thereafter, acquiring any of such records; followed by a 
thorough
re-examination of the files and a field investigation, if 
necessary, to determine which records still belonged to the 
veteran and which did not, as well as to clarify other 
misleading and inconsistent information.

The RO undertook to accomplish the requested development.  
Substantive and specific pertinent procedural actions will be 
delineated below.  

In addition, with regard the first issue, due to changes in 
the law which removed the requirement that an individual must 
file a well-grounded claim, and given that the claim with 
regard to benefits under 38 U.S.C.A. § 1151 had been denied 
on that basis, the RO sent a letter to the veteran dated 
January 19, 2001, asking for additional information with 
regard his treatment for the claimed myocardial infarction, 
and for release of any documentation of such care that was 
not already in the file.  He was informed that a response 
should be received by March 20, 2001, or his case would be 
decided on the evidence then of record.

A memorandum is of record showing that, on April 13, 2001, 
the veteran was again written by the RO, reminded of the 
prior communications and his lack of response, and again 
asked for the necessary information pursuant to the Board's 
remand.  The veteran was informed that he was being given an 
additional 30 days with which to provide all clinical 
information concerning an alleged myocardial infarction.  The 
requested information was not forthcoming.

In June 2001, a Supplemental Statement of the Case (SSOC) was 
issued on the merits of the issue relating to compensation 
for a myocardial infarction pursuant to 38 U.S.C.A. § 1151.

In August 2001, the veteran's representative noted the SSOC 
of June 2001 and the lack of cooperation by the veteran 
before and since then.  It was also noted that the veteran 
had failed to cooperate in all communications with the 
service representative as well.  In September 2001, the 
veteran's representative provided a written Informal Hearing 
Presentation on appeal, and the case is now ready for final 
appellate review based upon the evidence of record.


FINDINGS OF FACT

1.  With regard to both pending claims before the Board, all 
reasonable attempts have been undertaken to obtain available 
relevant evidence for an equitable disposition, and the duty 
to assist has been fulfilled.

2.  The veteran has often been lacking in credibility, and he 
has been consistently uncooperative in necessary elements of 
aiding VA in clarification of data and acquisition of 
pertinent evidence in his case.

3.  There is no competent medical evidence of record which 
supports the veteran's assertions that he sustained a 
myocardial infarction as a result of VA care or treatment, to 
include prescribed medication.

4.  The preponderance of the evidence is against the claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 for a 
myocardial infraction, claimed to be due to or the result of 
medication prescribed by VA for mental health problems 
described as PTSD.

5.  The evidence of record shows that the veteran's asthma 
causes some ongoing breathing problems, is manifested by 
wheezing, and requires regular use of an inhaler, but it is 
generally no more than mild and rarely, if ever, of a 
moderate degree.

6.  The veteran failed to provide information as to 
additional clinical reports, failed to report for scheduled 
pulmonary evaluations, and has generally exhibited a failure 
to cooperate, even after a remand by the Board afforded him 
an additional opportunity to identify and/or present new 
evidence.


CONCLUSIONS OF LAW

1.  The veteran has failed to cooperate with requests that he 
report for examination; a myocardial infarction, if any, is 
not the result of VA care to include prescribed medications.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.158, 3.358, 3.655, 3.800 (2001).

2.  The veteran has failed to cooperate with requests for 
examination; and the criteria for an evaluation in excess of 
10 percent for asthma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Public Law No. 106-475, §  4, 114 Stat. 2096, 
2098 (2000)(now codified as amended at 38 U.S.C.A. § 5107 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.158, 3.655, 4.7, 
4.97, Diagnostic Code 6602 (effective before and after 
October 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C. § 5103 (West Supp. 2001)).  The Act also 
requires the Secretary to make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The veteran has been issued a Statement of the Case, in May 
1996; a Supplemental Statement of the Case (SSOC) combined 
with a Hearing Officer Decision, in August 1996; and 
additional SSOCs, in February 1998, July 2000, and June 2001; 
all during the pendency of this appeal.  In addition, he and 
his representative were mailed copies of the Board's January 
1999 remand decision, and the RO sent him and his 
representative a letter, in January 2001, advising him of his 
opportunity, under the newly enacted legislation, to identify 
and/or submit any additional evidence.  In light of the 
above, as well as numerous other contacts by the RO, the 
Board believes that the veteran has been advised of what the 
evidence must show in order to substantiate his claims in 
this matter.  Therefore, the Board believes that VA has 
satisfied its duty under both the VCAA and the new 
regulation, 38 C.F.R. § 3.159, to inform the veteran and his 
representative of the information and evidence needed to 
substantiate these claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (codified as amended at 38 U.S.C. § 5103 (West Supp. 
2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide these particular 
claims.  The veteran has been provided with VA examinations, 
and numerous medical records have been obtained.  Neither he 
nor his representative has alluded to any additional 
information or evidence that has not been obtained and which 
would be pertinent to the present claims.  Therefore, the 
Board finds that all facts that are relevant to these 
aforementioned issues have been properly developed, and that 
no further action is required in order to comply with VA's 
duty to assist under both the VCAA and the new regulations.  
VCAA § 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the U.S. Court of Appeals for Veterans 
Claims held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations appear to have been completed in 
full.  Thus, the Board believes that we may proceed with a 
decision at this time, without prejudice to the veteran.

In light of the foregoing, the Board finds that no useful 
purpose would be served in remanding this matter again, for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, ___ Vet. App. ___, 
No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Evidentiary Development in this Case

While VA has a duty to assist a veteran with the development 
of the evidence in connection with his or her claim, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street".  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence".  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Court has also stated that there is no burden on 
the part of VA to turn up heaven and earth to locate a 
veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The failure to cooperate may result in adverse action 
pursuant to 38 C.F.R. §§ 3.158 or 3.655.  Provisions of 
section 3.158 include:

(a)  General.  Except as provided in § 3.652 of 
this part, where evidence requested in connection 
with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after 
the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further 
action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under 
the provisions of 38 U.S.C. 1805 based on such 
evidence shall commence not earlier than the date 
of filing the new claim.  (Authority: 38 U.S.C. 
501).  

(b)  Department of Veterans Affairs examinations.  
Where the veteran fails without adequate reason to 
respond to an order to report for VA examination 
within 1 year from the date of request and payments 
have been discontinued, the claim for such benefits 
will be considered abandoned. 

(c)  Disappearance.  Where payments of pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under the 
provisions of 38 U.S.C. § 1805 have not been made 
or have been discontinued because a payee's present 
whereabouts is unknown, payments will be resumed 
effective the day following the date of last 
payment if entitlement is otherwise established, 
upon receipt of a valid current address.

The Court has stated that, under VA regulations, it is 
incumbent on the veteran to submit to a VA examination if he 
or she is applying for, or is in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).

Pursuant to 38 C.F.R. § 3.655, regulations state as follows 
with regard to failure to report for VA examination.

(a)  General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc. For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA. 

(b)  Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.

(c)  Running award.  (1) When a claimant fails to 
report for a reexamination and the issue is 
continuing entitlement, VA shall issue a 
pretermination notice advising the payee that 
payment for the disability or disabilities for 
which the reexamination was scheduled will be 
discontinued or, if a minimum evaluation is 
established in part 4 of this title or there is an 
evaluation protected under § 3.951(b) of this part, 
reduced to the lower evaluation.  Such notice shall 
also include the prospective date of discontinuance 
or reduction, the reason therefor and a statement 
of the claimant's procedural and appellate rights.  
The claimant shall be allowed 60 days to indicate 
his or her willingness to report for a 
reexamination or to present evidence that payment 
for the disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.

(2)  If there is no response within 60 days, or if 
the evidence submitted does not establish continued 
entitlement, payment for such disability or 
disabilities shall be discontinued or reduced as of 
the date indicated in the pretermination notice or 
the date of last payment, whichever is later.

(3)  If notice is received that the claimant is 
willing to report for a reexamination before 
payment has been discontinued or reduced, action to 
adjust payment shall be deferred.  The 
reexamination shall be rescheduled and the claimant 
notified that failure to report for the rescheduled 
examination shall be cause for immediate 
discontinuance or reduction of payment. When a 
claimant fails to report for such rescheduled 
examination, payment shall be reduced or 
discontinued as of the date of last payment and 
shall not be further adjusted until a VA 
examination has been conducted and the report 
reviewed.

(4)  If within 30 days of a pretermination notice 
issued under paragraph (c)(1) of this section the 
claimant requests a hearing, action to adjust 
payment shall be deferred as set forth in § 
3.105(h)(1) of this part.  If a hearing is 
requested more than 30 days after such 
pretermination notice but before the proposed date 
of discontinuance or reduction, a hearing shall be 
scheduled, but payment shall nevertheless be 
discontinued or reduced as of the date proposed in 
the pretermination notice or date of last payment, 
whichever is later, unless information is presented 
which warrants a different determination.  When the 
claimant has also expressed willingness to report 
for an examination, however, the provisions of 
paragraph (c)(3) of this section shall apply.

As described above, with regard to the VCAA, and below, in 
the evidentiary portions of this decision, before this case 
even was forwarded to the Board, the RO underwent extensive 
attempts to acquire all pertinent evidence.

Pursuant to all of the procedural guidelines set forth in the 
Board's remand in 1999, on January 22, 1999, the RO sent the 
veteran correspondence requesting his clarification of, and 
completion of release forms for acquisition of records from, 
all physicians who had treated him for his claimed 
disabilities.  He was asked to respond by February 21, 1999; 
he did not do so.  

On October 21, 1999, the RO again wrote to the veteran and 
reminded him of the treatment records that had previously 
been requested and noted that he had not responded as 
requested; he was also asked to clarify the multiple 
discrepancies in his name shown in the file, to clarify the 
major problems with the different dates of birth shown in his 
file in which regard he was asked to solve the discrepancies 
with submission of a birth certificate; and he was asked to 
clarify the discrepancies in other identifying factors in the 
file, as VA was endeavoring to obtain all available evidence 
and thus required clinical records,  including in such 
confused areas as which racial classification he has cited 
for himself in various records in the file.  The RO noted:

Because of the numerous discrepancies in 
your file, it may be easier to clarify 
the issue by sitting down together and 
reviewing the folder, page by page, to 
insure the accuracy of its contents.  
Would you be willing to come to this 
office to assist us in the clearing up 
these questions about your claim folder?  
We will make every effort to accommodate 
your request for a specific date and time 
to do this.  In view of the importance of 
clearing these issues up, we would hope 
that you could arrange an appointment 
with us as soon as possible.  [The office 
hours and toll free telephone number for 
the RO were also identified].

The veteran did not respond.

A copy of a letter is of record dated in May 2000 from a VA 
Field Examiner to the veteran to the effect that, pursuant to 
the Board's remand, the examiner had made numerous 
unsuccessful attempts to contact the veteran by telephone.  
He further indicated that he was going to be in the area in 
which the veteran was allegedly located and wanted to meet 
with him in person.  The examiner asked that the veteran 
respond and inform him if and when such a meeting could take 
place.  Notations were made on the file copy that additional 
calls were made, messages left by VA examiner on the 
answering machine, and that the veteran did not make himself 
available. 

A Report of Field Examination is of record dated June 26, 
2000, to the effect that an effort had been made to 
undertaken to conduct a comprehensive field examination:

Numerous attempts to contact the veteran 
were made by telephone [number given].  
The answering machine would be in English 
and in Spanish.  No reply was made by the 
veteran.  A letter was mailed to him on 
05-03-00, regarding my visit, no reply.

On 06-12-00, a personal visit was 
completed at the Town office, City of 
Fairfield Maine.  He [the veteran] has no 
record of any property or business 
listed.  On the same date, a personal 
visit was conducted at the Fairfield Post 
Office.  The PO [redacted] [identified in the 
file as that given by the veteran as a 
contact point for himself] is still 
active.  The address of record was 
[address given].  On 06-12-00, I visited 
the apartment complex.  No one was home, 
no name is listed on the box.

On 06-26-00, I visited [the same address] 
again.  There was no one home at this 
residence, however, I was able to 
interview the neighbor on the second 
floor.  He stated that [the veteran] does 
reside there.  He is a pilot and he is 
gone for weeks at a time.  I left the 
veteran a message and my business card 
along with VA Pamphlet 80-00-1.  I 
requested he contact this Examiner or a 
VSR [Veterans Service Representative].

The examiner concluded that, in view of the fact that the 
veteran did not cooperate or reply to correspondence, the 
field examination request was being returned and no future 
diary or other action was felt necessary.

The following day, the VA Rating VSR evaluated the case, 
noting that all attempts to contact the veteran and clarify 
the numerous discrepancies had been unproductive; and that 
accordingly, in accordance with the Board's directives, the 
RO had undertaken to assess all documentation in the file, 
and to the extent that anything could be definitively 
ascertained as not belong to the veteran, would remove it.  

In this regard a memorandum is of record showing that, while 
discrepancies could not be entirely cleared up, that only one 
DD 214, which had been sent from the National Personnel 
Records Center (NPRC) and related to another veteran with a 
similar name to this veteran, had in fact been determined to 
be inappropriately filed in the veteran's file, and that 
specific document alone had been removed.  Otherwise, it was 
certified that "no other documents in the claims folder 
could be definitively ascertained as NOT belonging to this 
veteran".

On June 28, 2000, a letter was sent to the veteran informing 
him of the scheduling of an examination on July 12, 2000.  He 
did not appear for the examination.  Upon his failure to 
report, a memorandum is in the file noting that the veteran 
had had one or more prior examinations canceled; and 
documenting and detailing that the RO called his phone number 
on July 12, the date of the scheduled appointment; the call 
was answered by an individual described as the veteran's 
"wife".  

VA told her that the veteran had failed to report and that 
rescheduling needed to take place.  She took a message for 
the veteran and said she would have him call if he wanted to 
rescheduled.  The veteran did not respond.  On July 14, 2000, 
VA again called the phone number and again no return call was 
undertaken by the veteran.  Accordingly, the examination was 
canceled.

As discussed above, the RO has extended itself in extra 
efforts to assist the veteran by developing evidence in 
support of his claim.  The veteran's service medical records 
have been obtained, as have both VA and non-VA medical 
treatment records to the extent that this is possible.  The 
veteran has undergone examinations by VA, and he has 
testified before a VA Hearing Officer.  In letters to the 
veteran and in the SOC and SSOCs, the veteran was advised of 
the evidence required to substantiate his claim.  And as 
identified above, the RO has gone to extraordinary lengths to 
obtain the veteran's assistance and to acquire additional 
records, not to mention clarification of such inconsistencies 
as his name, birth date, residence, and other factors which 
directly impact on the capability of obtaining accurate 
records.  In this case, the veteran has been utterly 
uncooperative.  

While the Court has said that VA is not required to go to the 
ends of the earth to find a veteran, this would almost be a 
fair description of what has taken place in the attempt to 
secure his cooperation, all to no avail.  Further, given the 
nature of the myriad and basic inconsistencies replete in the 
record, the Board has no choice but to also find that the 
veteran is himself lacking substantial credibility.  
Moreover, as noted above, the veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  All VA records which 
were reasonably obtainable are now in the file.

Accordingly, the Board finds that the notification and duty 
to assist provisions mandated by the VCAA of 2000 have been 
fully satisfied in this case.  And further, hat the 
regulatory and judicial restraints indicating the lengths to 
which VA is obliged to go in assisting a veteran have been 
well and fully satisfied on every level.  

III.  Myocardial Infarction / 38 U.S.C.A. § 1151 claim

Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  

Compensation is not payable if the additional disability or 
death results from the continuation or natural progress of 
the disease or injury for which the veteran was treated.  38 
C.F.R. §§ 3.358(b)(1), (2).  

Regulations also provide that the additional disability or 
death must actually result from VA treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation. 38 C.F.R. § 3.358(c)(1), (2).

Regulations further provide that compensation is not payable 
for the necessary consequences of VA treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir. 1993), aff'd sub nom. Brown v. Gardner, 513 U.S. 
115 (1994). 

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective from November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 38 
U.S.C.A. § 1151 was filed in 1995, prior to the effective 
date of the amendment thereto.  Therefore, the 1997 statutory 
amendment does not apply.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

Further, under 38 U.S.C.A. § 1151, the law, as noted above, 
provides that compensation may be awarded in the same manner 
as if the additional disability or death were service 
connected.  The Court has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The VA General Counsel has confirmed that there are 
similarities, including the previous well-grounded 
requirement, between service connection claims and claims for 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).  The Court previously held that a section 1151 
claimant must submit sufficient evidence to make the claim 
well grounded.  Ross v. Derwinski, 3 Vet. App. 141, 144 
(1992); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

The Court also held that the requirements for a well-grounded 
section 1151 claim were parallel to those for a service 
connection claim.  Jones v. West, 12 Vet. App. 460, 463-4 
(1999).  In addition, the requisite link between a current 
disability and injury or disease incurred as a result of VA 
treatment may be established, in the absence of medical 
evidence that does so, by evidence that symptomatology 
attributable to an injury or disease "noted" during VA 
treatment continued from then to the present.  Id.; see also 
Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 
3.303(b).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  See Jimison v. West, 13 
Vet. App. 75, 77-78 (1999).  Moreover, and also consistent 
with the service-connection analogy discussed above, since a 
section 1151 claim is a claim for disability compensation, a 
veteran who has made a showing of some type of injury due to 
VA medical care "must still submit sufficient evidence of a 
causal nexus between that . . . event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  

A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Further, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

 A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Finally, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

In addition, a veteran cannot meet the burden of presenting 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting his own testimony and that of his family 
and associates because, as lay persons, neither he nor they 
are competent to offer medical opinions.  The Court has made 
this clear in numerous cases.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  In 
other words, regardless of what may be claimed by the 
veteran, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and its etiology.

Factual Background

An outpatient report dated in April 1995 noted that the 
veteran was concerned about slight erythema of both palms, 
and thought it might be a questionable drug reaction.  

In May 1995, the veteran was having itching of his hands and 
feet, and again felt it was a drug reaction.  He had stopped 
his medications for a few days, and now had poor sleep and 
increased aggravation.  Medication levels were to be 
undertaken after basic testing was accomplished.

On July 10, 1995, the veteran was seen with complaints of 
chest pain and some shortness of breath mainly on 
inspiration.  He had bilateral wheezing in both lungs.  
Examination showed rales and wheezes but no rales.  Asthma 
and bronchitis were diagnosed, and medications continued 
including Albuterol.

Clinical records in the file show that the veteran was 
hospitalized by VA in July 1995 with complaints of having 
vomited bright red blood.  All tests during that period of 
evaluation returned negative for the cause of such 
complaints.  Parenthetically, during the evaluation, the 
veteran stated that he had been having "some difficulties" 
with medications recently prescribed by VA for his post-
traumatic stress disorder (PTSD), and asked to see a 
psychiatrist about that.  Referral was undertaken and he was 
to be seen as an outpatient prior to discharge.

VA outpatient records from July 1995 show that he vaguely 
referenced problems with medication and asked to be evaluated 
by a mental health specialist.  One notation in late July 
1995 was that there was "no evidence of active disease 
except asthma", and prescriptions including Albuterol were 
renewed.  

Another notation, by the chief of the mental health clinic on 
July 31, 1995, was that psychiatric medications be continued 
in full dose since the veteran continued to be concerned 
about the lack of control.  It was noted that he had not used 
alcohol since the onset of his symptoms, and was limiting his 
coffee drinking to four cups per day; he smoked a half-pack 
of cigarettes a day.  He was in line to go into the PTSD 
program, and it was thought that the treating physicians 
might want to evaluate his medications thereunder.

A report of VA hospital care from July to September 1995 
shows that, on a single occasion, for a brief period, the 
veteran was sent to another medical unit for a 
gastrointestinal work-up.  A notation is of record that chest 
X-rays done during that care were normal and those done 
thereafter showed no changes from those taken on August 3, 
1995.  Prophylactically, he was prescribed a number of 
medications, including a Nitroglycerin patch.  The numerous 
diagnoses, including PTSD and status post possible 
gastrointestinal bleed (not confirmed), showed no evidence of 
an organic heart disorder. 

However, two electrocardiograms (ECGs) were dated August 4, 
1995, one of which showed normal sinus rhythm and nonspecific 
ST and T wave abnormalities and was felt to be abnormal; the 
other showed increased R/S ratio in VI, and consideration was 
to be given to an early transition or posterior infarct.  
Blood pressure was 126/84 on one ECG, and 97/70 on the other.

A clinical notation is now of record dated August 17, 1995, 
showing that the veteran was to undergo a cardiac 
consultation.  It was noted that his wife had requested a 
separation and probably would be leaving in a matter of a few 
weeks; he understood that they needed to be alone during that 
time, and he was to be taking his young son with him.  No 
cardiac abnormalities were identified in that report.

A chest X-ray assessment undertaken on August 23, 1995, was 
to the effect that, compared to the previous, August 3, 1995, 
examination, the cardiac silhouette and hilar areas were 
within normal limits.  There was no evidence of change or 
active disease.  Reports of similar examinations during the 
VA hospital care in question are similarly negative for 
abnormal chest findings or active disease.

A report is of record from Waldo County General Hospital, a 
private hospital emergency room where the veteran was seen on 
August 7, 1995, with complaints of heart pain for four days.  
It was noted that he was taking various medications and that 
his symptoms might be due to a possible allergic reaction.  A 
notation dated July 27, 1995, was, in essence, to the effect 
that, in addition to doing a gastric study, the examination 
of his chest had shown no evidence of acute cardiopulmonary 
disease.  (The veteran later explained that the Waldo 
admission was during a weekend pass from VA care identified 
elsewhere as those same or similar dates.)

VA hospital generated Bruce stress testing was undertaken in 
October 1995, a report from which is on file.  There was no 
sign of ischemic changes and no ST segment depression 
occurred.  Maximum blood pressure recorded was 146/71.  

The above mentioned cardiac-related information was stated to 
be all that was available for the July 31, 1995, admission 
period in a statement from the facility in January 1996.  A 
number of clinical records in the file for the same period 
relate to mental health care and therapy, but with no 
references to cardiac symptoms, care, etc.

The veteran reported in a statement (described as a notice of 
disagreement) in January 1996 that he had been admitted on 
August 2, 1995, for his PTSD symptoms and at that time he had 
experienced chest pain which he dismissed as heartburn, but 
that, when his medication was increased, the chest pain 
continued.  He said he was given an ECG and then rushed to 
special care for heart problems  He described the medications 
given to him then and since, which he asserts caused his 
heart attack.

A clinical notation in March 1996 was to the effect that, 
among other findings, the veteran's cardiac examination was 
negative.  However, at that time he said he thought that his 
asthma had been aggravated by the use of a beta blocker.  A 
stress test was normal, and it was felt that there was no 
need for Lopressor and the previously prophylactically 
prescribed Nitroglycerin patch, both of which were stopped.  
Ongoing clinical notes during care in March 1996 are only for 
pancreatitis, no heart abnormalities were noted.

On a private hospital clinical evaluation in March 2000, when 
evaluation was precipitated by complaints of abdominal pain, 
the veteran was diagnosed as having acute pancreatitis, PTSD, 
diabetes, asthma, hyperlipidemia and history of alcohol 
abuse.  During that evaluation his blood pressure was 144/82.  
His heart sounds were normal and without murmurs.  A 
cardiogram showed probable left ventricular hypertrophy with 
strain. 

The veteran failed to report for a scheduled July 2000 VA 
medical evaluation, as noted above.

Analysis

The clinical record indicates that, in recent years, the 
veteran has exhibited a few possible mild cardiac anomalies, 
including on at least two ECG reports, and more recently some 
sign of left ventricular hypertrophy, without diagnosed 
cardiac disease.  

Collaterally, there is some evidence to the effect that he 
has been concerned on occasion about a variety of his 
medications and the impact they may have with regard to 
symptoms, i.e., anxiety, a rash, etc.  However, there is no 
clinical indication of any association between medications 
and heart problems.

More important, there is no medical evidence or credible 
opinion whatsoever to support that the veteran has an organic 
heart disorder, let alone had an infarction, as a result of 
anything given him by VA, including medication.  
Parenthetically, it is noteworthy that there is no competent 
medical evidence to indicate that occasional increases in 
symptoms due to medications and revision of prescriptions is 
tantamount to a cause-and-effect relationship between VA 
health care and the veteran's allegation that he has suffered 
a myocardial infarction.

Accordingly, the Board concludes that there is no medical 
evidence that a myocardial infarction occurred, and if it 
did, that it resulted from VA care such as to warrant 
benefits pursuant to 38 U.S.C.A. § 1151.  

The Board would note that, due to the veteran's lack of 
credibility and failure to cooperate, not as much evidence is 
of record as one might prefer, but this is not something 
which can be addressed further at this point.  The Board's 
determination must be made on the evidence of record, and 
this in no way sustains his assertions in that regard.  The 
RO has made repeated efforts to obtain the veteran's 
cooperation in obtaining evidence in favor of his claim, 
including scheduling medical examinations.  He has not been 
at all helpful.  The preponderance of the evidence is against 
the veteran's claim, and therefore VA's policy of resolving 
reasonable doubt in his favor does not come into play in this 
case.  

IV.  Increased Rating for Bronchial Asthma

This aspect of the appeal is based upon the veteran's 
assertion that his service-connected bronchial asthma is more 
severe than previously evaluated.  

Having considered the VCAA, and in keeping with the 
discussion cited above as to the lack of both credibility and 
cooperation, the Board is satisfied that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained, and that no further assistance is 
required to comply with the duty to assist him as mandated by 
38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2097-98 (2001) (codified as amended at 38 
U.S.C.A. § 5103A).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2001).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2001).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating respiratory disorders, as set forth in 38 C.F.R. § 
4.97.  See 61 Fed. Reg. 46,720 (1996).  These changes became 
effective on October 7, 1996.  See 38 C.F.R. § 4.97 (2001).  
The RO applied the revised criteria in its evaluation of the 
veteran's service-connected bronchial asthma, and the veteran 
was notified of its decision in an SSOC, which at that time 
denied him a disability evaluation greater than 10 percent.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 
79 (1997) (per curiam order).  In reviewing this case, the 
Board must therefore evaluate the veteran's asthmatic 
disorder under both the old and current regulations, to 
determine whether he is entitled to an increased evaluation 
under either set of criteria.

Prior to the regulatory changes, the veteran's service-
connected bronchial asthma had assigned to it a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602, for bronchial asthma, as in effect 
before October 7, 1996.  

Based upon that regulatory scheme, a 10 percent rating was 
warranted for mild bronchial asthma, characterized by 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks. 

A 30 percent rating would have been warranted for moderate 
bronchial asthma with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals), with moderate 
dyspnea on exertion between attacks.  The next higher 
schedular evaluation of 60 percent required severe disability 
with frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma, i.e., asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, DC 6602.

It is clear that the veteran's asthma presents ongoing 
symptoms including wheezing, coughing, occasional shortness 
of breath on exertion, and perhaps chest pain; the veteran 
also reports use of inhalers and medications to control his 
bronchial asthma. However, the treatment records do not show 
evidence of frequent asthmatic attacks separated by 10-14 day 
intervals with moderate dyspnea between attacks as required 
for a 30 percent rating under the old criteria, and there is 
not a question as to which evaluation should apply.  38 
C.F.R. § 4.7.

Under the current version of Diagnostic Code 6602, as in 
effect on and after October 7, 1996, a 10 percent rating is 
warranted for FEV-1 of 71 to 80 percent predicted, or FEV-
1/FVC of 71 to 80, or intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
for bronchial asthma where it is manifested by FEV-1 of 56 to 
70-percent predicted, or FEV-1/ FVC of 56 to 70 percent, or 
daily inhalation or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  

The next higher schedular evaluation, 60 percent requires 
FEV-1 of 40- to
55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40-percent 
predicted, or FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose cortico-steroids or immuno-suppressive medications. 38 
C.F.R. § 4.97, DC 6602 (2001).

Factual Background

Prior clinical reports are in the file for comparative use.

At the time of VA hospitalization from July 27-29, 1995, the 
examiner noted that, although the veteran professed to having 
a serious lung disorder, his negative chest films and other 
findings were not at all compatible therewith.  The veteran 
reported that he had been discharged from service due to 
coccidioidomycosis (this is not confirmed by the record); 
that he had undergone bronchoscopic biopsy of several lymph 
nodes and one was cancerous (this is not confirmed by the 
records in the file); that he underwent radiation therapy 
while in the hospital (this also is not confirmed); and that 
his professed lung problem was the result of exposure to 
Agent Orange (his active duty military presence in Vietnam 
and/or exposure to Agent Orange has not been independently 
confirmed).

Additional records were to be obtained, after which he was to 
undergo more extensive pulmonary evaluations.  Medications at 
discharge included Sertraline and Buspar.

A clinical notation was made on July 28, 1995, that, 
historically, the veteran had noted that he had had symptoms 
aggravated by metoprolol but this was considered essential 
anyway.  At that time, he had some wheezes in both lungs and 
noted minimal interstitial scarring and mild right 
enlargement (although officially otherwise reported 
negative).  Pulmonary function tests were entirely normal.

According to a VA hospital report relating to care from July 
31 to September 15, 1995, the veteran was transferred to the 
PTSD unit for a stress stabilization program, and then 
briefly to another unit for a gastrointestinal workup.  At 
that time he said that he had had been discharged from 
service because of coccidiomycosis, and that he had served 
three tours in Vietnam in the Marine Corps, and had been 
wounded several times (none of which has been confirmed).  On 
admission, there were diffuse wheezes in all lung fields.  
Chest X-ray examination showed no active disease and no 
changes from earlier X-rays.

On VA pulmonary examination on September 25, 1995, the 
veteran again gave the history of having been discharged from 
service for coccidioidomycosis with "ravaged" lungs.  He 
said his current problems were asthma.  He said that he used 
Proventil four times a day either through a nebulizer machine 
or meter dose inhaled.  He usually required additional doses 
at night and might wake up at night to use his inhaler.  (It 
is not shown that prescriptions of record would reflect such 
an extensive ongoing use).  He said he had sleeping problems 
because of the jitteriness caused by Albuterol.  The veteran 
reported that his symptoms became worse with exercise; he was 
unable to run and bothered by cold air; and he could not swim 
because of coughing and wheezing.  He had young children and 
said that, when exposed to upper respiratory infections, he 
usually would come down with them and had worse problems with 
his asthma.

The veteran was reportedly scheduled to undergo a stress test 
that same afternoon for possible angina, a recent problem in 
the past month.  He said he had been on metoprolol for his 
cardiac condition, and he felt that this might have 
exacerbated his asthma.  He had also been prescribed 
Ipratropium, which he used once a day.  He reported 
"rarely" smoking cigarettes and occasionally smoked a pipe.  
He said he coughed frequently, and this might be dry or 
productive.

On examination of his lungs, they were clear to inspiration.  
On forced expiration, the veteran had a short expiratory 
wheeze.  A recent chest X-ray was read as normal.  Since he 
had used an inhaler an hour before the examination, a post 
bronchodilator study was not ordered.  Spirometry was 
ordered.

On VA respiratory examination in July 1997, the veteran said 
his asthma had become much worse and that he had lost 30 
pounds recently due to the symptoms.  He was going to school 
full time and was a self-employed programmer.  He said that 
he was short of breath, particularly on rising in the 
morning.  He reportedly used one or two nebulizers first 
thing in the morning and then took inhaled steroids 2-3 times 
a day.  (Prescriptions are not shown to have been increased 
from those previously listed).  He complained of dyspnea on 
exertion, and said he was capable of walking 11/2 blocks on the 
flat before becoming short of breath.  He said he was capable 
of climbing only one-half of a flight of stairs without 
stopping, and would then have to pause to catch his breath.  
He continued to smoke, reportedly "one cigarette" per day.

Auscultation of the veteran's lungs showed a few scattered 
wheezes.  He did not seem to be out of breath when he walked 
into the examining room.  Pulmonary function tests including 
volumes, diffusion, and spirometry showed mild restriction 
and air trapping but was otherwise within normal limits.  
Pulmonary function was in one second, (FEV-1), 60 percent of 
predicted value and the ratio of FEV-1 to forced vital 
capacity was 97 percent. 

Ongoing clinical evaluations, primarily for PTSD care, in 
1998 and 1999 show some complaints of ongoing cough and 
occasional raising of a small amount of sputum, mostly clear.  
The chest remained clear.  He was using breathing strips to 
help breathing.  He wheezed at home more where he used a wood 
stove and the air was dry.

In March 2000, clinical reports show that the veteran was 
seen at a private facility, primarily for treatment of acute 
pancreatitis.  During that care, he was occasionally given 
some medications for breathing complaints.  However, chest 
examination was clear.  The veteran reported that he smoked a 
pack of cigarettes a day.  He had had no recent particular 
cough or respiratory infection.

An additional VA pulmonary evaluation was scheduled for July 
2000, but the veteran did not report; subsequent interactions 
are cited above, none of which produced additional clinical 
information. 
 
Analysis

Since regulatory changes were made in the law during the 
pendency of this claim, as identified above, both versions 
must be applied and the veteran given the benefit of the 
doubt in the analysis of which will be used in his case.

As discussed in detail above, the RO and the Board have gone 
to great lengths to endeavor to get additional clinical 
information, in which effort the veteran has been of 
virtually no help.  Parenthetically, it is noted that the 
veteran continues to smoke cigarettes, and pursuant to 
congressional action, whatever disability he may have as a 
result is not to be addressed in his compensation rating.  
See Public Law No. 105-206, § 9014, 112 Stat. 865 (1998), now 
codified at 38 U.S.C.A. § 1103 (West Supp. 2001), which 
essentially bars compensation for disability arising from the 
use of tobacco products.

The clinical evidence in the file prior to the Board's 1999 
remand identified a periodic breathing problem due to his no 
more than mild asthma, and wheezes with relatively clear 
chest X-rays.  The veteran was using an inhaler on occasion, 
and had some paroxysms of asthmatic breathing without 
significant in-between problems.  

This would reasonably sustain a 10 percent rating under the 
pre-October 1996 criteria.  He did not exhibit such moderate 
symptoms or moderate dyspnea on exertion or other symptoms as 
would have justified an evaluation of 30 percent under the 
old criteria.

Under the new criteria, a 30 percent rating is warranted for 
bronchial asthma where it is manifested by FEV-1 of 56-70 
percent predicted, or FEV-1/FVC of 56-60 percent, or daily 
inhalation or oral bronchodilator therapy is required.  Most 
recent testing has shown no worse than pulmonary function in 
one second, (FEV-1), 60 percent of predicted value and the 
ratio of FEV-1 to forced vital capacity was 97 percent, 
generally below what would be required for an increased 
rating. 

While the veteran does in fact require the use of an inhaler, 
his lack of cooperation in appearing for the requisite 
examination precludes the Board or RO from determining 
accurately whether his asthma is otherwise objectively 
demonstrated to be of such severity, when considered under 
the required categories of assessment in the Rating Schedule, 
as to warrant an evaluation in excess of 10 percent under 
either the old or new criteria.  

Accordingly, his claim for increased compensation must be 
denied on the basis of the evidence of record, as well as his 
lack of cooperation (and resultant lack of updated clinical 
information).  Again, the premise of resolution of doubt in 
his favor does not come into play.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a myocardial infarction, claimed as due to VA 
medical treatment, is denied.

An increased evaluation for asthma, currently evaluated as 10 
percent disabling, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

